Citation Nr: 1506430	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  11-02 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a mid-back disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for carpal tunnel syndrome.

4.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).  

5.  Entitlement to an initial rating higher than 20 percent for diabetes mellitus, type II.

6.  Entitlement to an initial rating higher than 10 percent for a left shoulder disability.

7.  Entitlement to an initial rating higher than 10 percent for a right shoulder disability.

8.  Entitlement to an initial rating higher than 10 percent for a left shoulder scar.

9.  Entitlement to an initial rating higher than 10 percent for a right shoulder scar.

10.  Entitlement to an initial compensable rating for atherosclerosis.

11.  Entitlement to an initial compensable rating for bilateral hearing loss.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU).

13.  Entitlement to an effective date prior to March 23, 2007 for the grant of service connection for a left shoulder disability.

14.  Entitlement to an effective date prior to March 23, 2007 for the grant of service connection for a right shoulder disability.

15.  Entitlement to an effective date prior to March 23, 2007 for the grant of service connection for a left shoulder scar.

16.  Entitlement to an effective date prior to March 23, 2007 for the grant of service connection for a right shoulder scar.

17.  Entitlement to an effective date prior to March 23, 2007 for the grant of service connection for bilateral hearing loss.

18.  Entitlement to an effective date prior to March 23, 2007 for the grant of service connection for tinnitus.


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel

INTRODUCTION

The Veteran served on active duty from October 1969 to April 1972.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in November 2008, January 2012, and September 2012 by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In the November 2008 rating decision on appeal, the RO granted service connection for bilateral shoulder disabilities, bilateral shoulder scars, bilateral hearing loss, and tinnitus, and assigned each disability an effective date of June 5, 2007, which the Veteran appealed.  During the pendency of this appeal, the RO issued a January 2011 rating decision in which the current effective dates of March 23, 2007 were granted, commensurate with the receipt of the Veteran's service connection claims.  However, as the Veteran's submitted statements asserting that he should be awarded September 2004 effective dates for all claims, the RO determined that the Veteran had not been granted the full benefit sought, and the claims have remained in appellate status.

The Board notes that the Veteran references clear and unmistakable error (CUE) in some of his arguments.  As to the issues on appeal, CUE is not a valid theory because the rating decisions are not yet final.  Additionally, the burden of proof for a claimant asserting CUE is much higher than the standard de novo review with an at least as likely as not burden of proof.  Thus, the least beneficial CUE review will not be addressed.

The effective date claims are addressed in the decision below.  The service connection, increased rating, and TDIU claims referenced above are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.



FINDING OF FACT

There is no correspondence of record prior to March 23, 2007 that could be construed as a service connection claim for bilateral shoulder disabilities, bilateral shoulder scars, bilateral hearing loss, or tinnitus; and there is no applicable  provision of law allowing the assignment of an effective date prior to the date of receipt of claim.


CONCLUSIONS OF LAW

1.  The criteria for an award of an effective date prior to March 23, 2007 for the grant of service connection for a left shoulder disability have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  

2.  The criteria for an award of an effective date prior to March 23, 2007 for the grant of service connection for a right shoulder disability have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  

3.  The criteria for an award of an effective date prior to March 23, 2007 for the grant of service connection for a left shoulder scar have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  

4.  The criteria for an award of an effective date prior to March 23, 2007 for the grant of service connection for a right shoulder scar have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  

5.  The criteria for an award of an effective date prior to March 23, 2007 for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  

6.  The criteria for an award of an effective date prior to March 23, 2007 for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  
REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties to Notify and Assist
	
VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

With regard to the Veteran's earlier effective date claims, the appeal of these issues arises from his disagreement with the effective dates assigned after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  Further assistance with regard to these effective date claims is not warranted.  No additional development is necessary as the claims turn on when the claims were filed.  All records potentially relevant to this matter appear to be of record. 

In sum, VA's duties to notify and assist have been met, and the Board may proceed with an analysis regarding the merits of the claims.

Earlier Effective Date Claims

In his submitted statements, the Veteran asserts that he should be awarded an effective date one year prior to the date of receipt of his service connection claims for bilateral shoulder disabilities, bilateral shoulder scars, bilateral hearing loss, and tinnitus.  Specifically, he asserts that he submitted service connection claims for these disabilities in September 2005 and accordingly should be awarded September 2004 effective dates.

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (West 2014).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2014).

The Veteran submitted a formal service connection claim form, seeking service connection for PTSD, in December 2001, and there is no subsequent submission by the Veteran received prior to March 2007 that can be construed as informal service connection claim for bilateral shoulder disabilities, bilateral shoulder scars, bilateral hearing loss, or tinnitus.  Specifically, there is no submitted statement received prior to March 2007 in which the Veteran requests service connection for these disabilities or otherwise refers to these disabilities as service-related.  

Moreover, while the Veteran asserts that his service connection claims were initially submitted in June 2005, the June 2005 statements of record refer only to the Veteran's then-pending service connection claim for PTSD and chronicle his experiences during his service in Vietnam.  These statements refer entirely to the Veteran's psychological stressors and do not reference his military noise exposure or (pre-Vietnam) shoulder injuries, or his development of any related chronic disabilities.  Accordingly, these September 2005 statements cannot be construed as prior pending informal service connection claims, even with a sympathetic reading, thereby entitling the Veteran to an effective date earlier than March 2007.  See Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009) (the essential requirements for a claim are an intent to apply for benefits, and identification of the benefits sought, and a communication in writing).

As to the Veteran's assertion that an effective date should be awarded one year prior to the date of receipt of his service connection claims, there is no applicable provision of law upon which to assign such an effective date.  While provisions of law allow for the assignment of such effective dates for certain increased ratings and when service connection has been granted pursuant to certain liberalizing legislation, neither is the case here.  Also, because the claims were not received within one year of separation from service, a retroactive effective date to the day after service is not warranted.

Given that the first correspondence of record that can be construed as an informal service connection claim for bilateral shoulder disabilities, bilateral shoulder scars, bilateral hearing loss, and tinnitus was received on March 23, 2007, the current effective date assigned, a basis for awarding an earlier effective date for the grant of service connection for these disabilities has not been presented.  Thus, the preponderance of the evidence is against the claims seeking earlier effective dates; there is no doubt to be resolved, and the assignment of earlier effective dates is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).



ORDER

An effective date prior to March 23, 2007, for the grant of service connection for a left shoulder disability is denied.

An effective date prior to March 23, 2007 for the grant of service connection for a right shoulder disability is denied.

An effective date prior to March 23, 2007 for the grant of service connection for a left shoulder scar is denied.

An effective date prior to March 23, 2007 for the grant of service connection for a right shoulder scar is denied.

An effective date prior to March 23, 2007 for the grant of service connection for bilateral hearing loss is denied.

An effective date prior to March 23, 2007 for the grant of service connection for tinnitus is denied.


REMAND

The Board finds it necessary to remand the remaining on claims on appeal for additional development and consideration.

With regard to the Veteran's service connection claims for a mid-back disability, a left knee disability, and carpal tunnel syndrome, the Veteran reports sustaining related injuries that led to these disabilities during the same in-service motor vehicle accident (a head-on collision) in which he sustained his service-connected bilateral shoulder disabilities.  The Veteran is competent to report sustaining such injuries in service, and the lack of corroborating in-service documentation of these injuries is insufficient, by itself, to negate the Veteran's reports.  The Veteran further asserts that these disabilities are secondary to or aggravated by his service-connected shoulder disabilities.  This evidence, coupled with diagnoses of record of spinal degenerative joint disease and degenerative disc disease, carpal tunnel syndrome, and chronic symptoms of left knee impairment, is sufficient to trigger VA's duty to obtain VA examinations and medical opinions exploring the etiology of the Veteran's claimed disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With regard to the Veteran's claims seeking initial increased ratings for PTSD, bilateral shoulder disabilities, bilateral shoulder scars, and hearing loss, the severity of the Veteran's PTSD was last assessed by a VA examination performed in December 2003, and the Veteran's service-connected shoulder and hearing loss disabilities were last assessed during VA examinations conducted in August 2008.   Furthermore, the Veteran receives ongoing VA treatment for these disabilities, and his VA treatment records were last obtained in January 2012.  Given the lack of contemporaneous medical evidence from which to assess the severity of these disabilities, the claims must be remanded to obtain current VA examinations and all recent, outstanding treatment records.

With regard to the Veteran's claim seeking a TDIU, the record is insufficient to decide the claim, as an opinion regarding the current effect of the Veteran's service-connected disabilities on the Veteran's employability must be obtained.

With regard to the Veteran's claims seeking initial increased ratings for diabetes mellitus, type II, and atherosclerosis, the RO granted service connection for these disabilities and assigned initial ratings in a September 2012 rating decision, and the Veteran submitted a timely notice of disagreement with those assigned ratings in October 2012; however, the RO has not issued a related statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  To this end, the claims must be remanded to the RO.  

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records dated since January 2012.

2.  Schedule a VA examination by an appropriate medical professional to assess the current severity of the Veteran's bilateral shoulder disabilities and shoulder scars and address the etiology of the Veteran's carpal tunnel syndrome, spinal disability, and left knee disability.  Provide the Veteran's claims file, to include all electronic files, to the VA examiner for review.

The examiner is to elicit a history of the Veteran's service-connected shoulder disabilities and related shoulder scars and conduct related clinical examinations and relevant radiological studies.

With regard to the Veteran's service-connected shoulder disabilities, the examiner must record shoulder ranges of motion, including on repetitive testing, and address the impact on functional impairment

With regard to the Veteran's service-connected shoulder scars, the examiner must record measurements of the scars and state whether the scars are linear, deep, unstable, cause limitation of motion, and/or painful on examination.

With regard to the Veteran's claimed conditions of carpal tunnel syndrome, mid-back disability, and left knee disability, the examiner is to elicit a history of these disabilities; conduct relevant clinical examinations to determine the nature of his current disabilities, and review the Veteran's claims file.

Then, the examiner is provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed carpal tunnel syndrome, left knee disability, and spinal degenerative joint disease and degenerative disc disease had their onset during, or are related to, the Veteran's active service. 

When rendering this opinion, the examiner is to consider and comment on the clinical significance of the Veteran's report of sustaining back, left knee, and wrist injuries during the 1969 in-service, head-on, motor vehicle accident during which he sustained his service-connected bilateral shoulder disabilities.

The examiner is also to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed carpal tunnel syndrome, left knee disability, and spinal degenerative joint disease and degenerative disc disease is caused by, or aggravated by, his service-connected bilateral shoulder disabilities. 

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.

3.  Schedule a VA psychiatric examination by an appropriate medical professional to assess the current severity of the Veteran's PTSD.  Provide the Veteran's claims file, to include all electronic files, to the VA examiner for review.

The examiner is to elicit a history of the Veteran's psychiatric symptoms and conduct a clinical examination to ascertain the current severity of his service-connected PTSD.
 
4.  Schedule a VA audiological examination by an appropriate medical professional to assess the current severity of the Veteran's bilateral hearing loss.  Provide the Veteran's claims file, to include all electronic files, to the VA examiner for review.

The examiner is to elicit a history of the Veteran's audiological symptoms, record the functional impact of the Veteran's hearing loss, and conduct a clinical examination to ascertain the current severity of his service-connected bilateral hearing loss.

5.  Obtain a VA medical opinion by an appropriate medical professional regarding the combined effects of the Veteran's service-connected disabilities (PTSD, diabetes mellitus, atherosclerosis, bilateral shoulder disabilities, bilateral shoulder scars, bilateral hearing loss, tinnitus; and any disabilities deemed to be service-connected based on the development outlined above) on his employability. Provide the Veteran's claims file, to include all electronic files, to the VA medical professional for review.

Based on prior examination findings and other evidence contained in the claims file, the examiner must offer an opinion as to whether it is at least as likely as not that the Veteran is unable to obtain or maintain substantially gainful employment, considering employment in both sedentary and non-sedentary positions, solely as a result of his service-connected disabilities.

In doing so, the examiner also must consider the Veteran's education, experience, and occupational background in determining whether he is unable to secure or maintain gainful employment in light of his service-connected disabilities (standing alone).  

The examination report must include a complete rationale for all opinions expressed.

6.  Issue a statement of the case adjudicating the Veteran's claims seeking initial increased ratings for diabetes mellitus and atherosclerosis.  Inform the Veteran that if he wishes to have the Board adjudicate these claims, he must submit a timely substantive appeal (VA Form 9).

7.  Finally, readjudicate the service connection claims for a mid-back disability, left knee disability, and carpal tunnel syndrome; increased rating claims for PTSD, bilateral shoulder disabilities, bilateral shoulder scars, and bilateral hearing loss; and the claim for a TDIU.  If the full benefit sought with regard to any claim remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


